Case 1:15-bk-11350-VK            Doc 151 Filed 12/20/19 Entered 12/20/19 15:16:10                           Desc
                                  Main Document     Page 1 of 1



   1   David Seror
       Trustee in Bankruptcy
   2   21650 Oxnard Street, Filed64
       Woodland Hills, CA 91367
   3
       Telephone: (818) 827-9000
   4

   5                                 UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
   6

   7
                                                               )
   8                                                           ) Chapter 7
                                                               ) Case No: 1:15-bk-11350-VK
   9                                                           )
  10   In re:                                                  )
                                                               )
  11                                                           )    NOTICE OF UNCLAIMED FUNDS
       SHIRZAD, PEDRAM                                         )           (UNDER F.R.B.P. 3011)
  12                                                           )
  13
                                                               )        [NO HEARING REQUIRED]
                         Debtor                                )
  14                                                           )
                                                               )
  15   ___________________________________                     )
  16
                                              NOTICE OF UNCLAIMED FUNDS
  17
       TO THE CLERK, U.S. BANKRUPTCY COURT:
  18            Please find attached hereto check(s) No. 1010 in the sum of $ 187,771.28 representing the total amount of

  19   unclaimed dividend(s) in the above-entitled estate which will create a zero balance in the bank account. Said sum is
       paid over to you pursuant to Bankruptcy Rule 3011. The name(s) and address(es) of the claimants entitled to said
  20
       unclaimed dividend(s) is (are) as follows:
  21
        Claim No                  Name & Address of Claimant                    Amount of Allowed           Amount of
  22                                                                                   Claim                 Dividend
  23   1              Joanna Cook C/O Law Office of Leslie S. McAfee           $ 733,922.58             $ 187,771.28

  24                  27525 Newhall Ranch Road, Suite 7
                      Valencia, CA 91355
  25

  26
       Date: December 20, 2019                                   /s/ DAVID SEROR
  27                                                             Chapter 7 Trustee

  28
